  Case: 4:20-cv-01759-MTS Doc. #: 22 Filed: 06/14/21 Page: 1 of 1 PageID #: 89




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KRISSTAL N. ARTICE,                              )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )           Case No. 4:20-cv-01759-MTS
                                                 )
EPWORTH CHILDREN AND                             )
FAMILY SERVICES, et al.,                         )
                                                 )
            Defendants.                          )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Epworth Children and Family Services

(“Epworth”)’s unopposed Motion to Dismiss, Doc. [11]. Plaintiff failed to respond to Epworth’s

Motion. The Court eventually ordered Plaintiff to do so. Doc. [14]. Plaintiff then filed

something with the Court, but it did not address or even reference Epworth’s Motion to Dismiss.

Doc. [17]. The Court again ordered Plaintiff to respond to Epworth’s Motion, this time by June

1, 2021. Doc. [18]. The Court cautioned Plaintiff that failure to respond would result in a

dismissal of claims against Epworth. Plaintiff still has not responded.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Epworth’s unopposed Motion to Dismiss,

Doc. [11], is GRANTED.

       Dated this 14th day of June, 2021.




                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE
